Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 12/05/2019.
Claims 1-18 are presented for examination.
	Priority
Applicants’ claim for the benefit of a prior-filed provisional application 62784896 filed on 12/26/2018 is acknowledged and admitted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"data selector",  "algorithm uploader", "training module" in claim 7
"custom generator" in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations "data selector", "algorithm uploader", "training module", and "custom generator" in claims 7-8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although "algorithm uploader" is recited as being implemented by the computer processor 110, the term “implementation” can broadly mean that it is entirely software per se, hardware or some combination of the two and is therefore indefinite [See ¶-25]. Although the remaining claim elements appear within the drawings as inside the computer processor 110, the elements can be 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
As to claims 9-12, depend from one of the independent claim 7, and are therefore rejected under the same rational for at least the same reasoning given above with regard to those claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 11, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dakic et al (US 11210424 B1).
As to claim 1, Dakic discloses a method for remote training of a machine learning algorithm using selected data from a secured data lake, the method comprising: inputting client parameters onto a secured server having said secured data lake; [The media server (client) may select attributes (client parameters) in step 304, e.g. age, gender, and transmit them to a server computer (secured server) [See Col 10, 
collating raw data stored within said secured data lake, according to said client parameters, to yield selected data, [Based on the selected attributes, a training dataset (selected data) is generated from stored de-identified training data (collating raw data) by the server computer [See Col 11, ln 1-21]]
wherein said selected data and said raw data are inaccessible to said client; [The server computer stores a training dataset (selected data) and de-identified training data (raw data) in a protected environment [See Col 6, Ln 53-60]. The server computer does not release this data from the environment ("inaccessible to said client") [See Col 5, Ln 38-60]]
uploading said machine learning algorithm from said client to said secured server; and [The media server (client) may select and transmit (uploading) the desired machine learning system (machine learning algorithm) to the server [See Col 12, Ln 18-32]]
training said machine learning algorithm on said secured server, using said selected data, to yield a trained machine learning algorithm [The server computer trains the selected machine learning system (machine learning algorithm) [See Col 12, Ln 16-27]].  
As to claim 2, Dakic discloses the method according to claim 1, further comprising generating custom data in accordance with designation commands input by said client, wherein said training further uses at least some of said custom data [Dakic, The media server (client) may select attributes ("designation commands input") in step at least some of") of the subset training dataset [See Col 16-30]].
As to claim 3, Dakic discloses the method according to claim 2, wherein said raw data stored within said secured data lake is organized into a plurality of data categories which are presented to said client, and wherein said designation commands input by said client comprise custom selection of one or more of said data categories [Dakic, Server computer 110 stores attribute data [See Col 5, Ln 61 -Col 6, Ln 4]. The attribute data includes a plurality of columns (plurality of data categories) [See Col 5, Ln 15-28]. The attributes are selected by the media server for training the machine learning system [See Col 13, Ln 49-63]].
As to claim 5, Dakic discloses the method according to claim 1, further comprising sending said trained machine learning algorithm to said client over a network [Dakic, The machine learning system is transmitted to the requesting device [Col 13, Ln 27-38]. This is communicated via a network [See Col 4, Ln 29-36]].
As to claim 7, Dakic discloses a secured server for remote training of a machine learning algorithm, the secured server comprising: a secured data lake configured to receive and store raw data from a plurality of raw data sources; [Server computer 110 receives de-identified claims data [See Col 8, Ln 24-32]. Server 110 also receives de-identified attribute data and combines it with the received de-identified claim data to generate a stored de-identified dataset [See Col 9, Ln 5-25, Col 6, Ln 1-4]. Claim data is 
a user interface connected to said secured data lake and configured to receive client parameters input by a client; [The media server (client) may receive selected attributes (client parameters) in step 304, e.g. age, gender, and transmit them to a server computer (secured server) [See Col 10, Ln 54-60]. The media server includes input devices configured to receive user input of attributes [See Col 18, Ln 48-60]. Transmission of the input may be via an API (user interface) [See Col 13, Ln 62-67]. Further, the broadest reasonable interpretation of a user interface includes an application processing interface, and input devices]
a data selector configured to collate raw data stored within said secured data lake, according to said client parameters, to yield selected data, wherein said selected data and said raw data are inaccessible to said client; [The techniques are performed by one or more processors (data selector) [See Col 18, Ln 6-16]. Based on the selected attributes, a training dataset (selected data) is generated from stored de-identified training data (collating raw data) by the server computer [See Col 11, ln 1-21]]
an algorithm uploader configured to receive and retain said machine learning algorithm uploaded by said client to said secured server; and [The techniques are performed by one or more processors (algorithm uploader) [See Col 18, Ln 6-16]. The server computer stores a training dataset (selected data) and de-identified training data (raw data) in a protected environment [See Col 6, Ln 53-60]. The server computer does inaccessible to said client") [See Col 5, Ln 38-60]]
a training module configured to train said machine learning algorithm, on said secured server, using said selected data, to yield a trained machine learning algorithm [The techniques are performed by one or more processors (training module) [See Col 18, Ln 6-16]. The media server (client) may select and transmit (uploading) the desired machine learning system (machine learning algorithm) to the server [See Col 12, Ln 18-32]].
As to claim 8, Dakic discloses the secured server according to claim 7, further comprising a custom generator configured to generate custom data in accordance with designation commands input by said client onto said user interface, wherein said training further uses at least some of said custom data [Dakic, The media server (client) may select attributes ("designation commands input") in step 304, e.g. weight and height, and transmit them to a server computer [See Col 10, Ln 54-60]. Based on the selected attributes, a subset training dataset (custom data) is generated from stored de-identified training data by the server computer [See Col 11, ln 1-21]. The server may then use half or a minimum number ("at least some of") of the subset training dataset [See Col 16-30]. The techniques are performed by one or more processors (custom generator) [See Col 18, Ln 6-16]].
As to claim 11, Dakic discloses the secured server according to claim 7, further configured to send said trained machine learning algorithm to said client over a network [Dakic, The machine learning system is transmitted to the requesting device [Col 13, Ln 27-38]. This is communicated via a network [See Col 4, Ln 29-36]].
As to claim 13, Dakic discloses a non-transitory computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to: receive and store raw data from a plurality of raw data sources on a secured data lake associated with a secure server; [Server computer 110 receives de-identified claims data [See Col 8, Ln 24-32]. Server 110 also receives de-identified attribute data and combines it with the received de-identified claim data to generate a stored de-identified dataset (secured data lake) [See Col 9, Ln 5-25, Col 6, Ln 1-4]. Claim data is received from claims processor, and attribute data is received from the attribute database (collectively plurality of raw data sources) [See Col 8, Ln 24-32, and Col 9, Ln 5-25]]
receive client parameters input by a client via a user interface; [The media server (client) may select attributes (client parameters) in step 304, e.g. age, gender, and transmit them to a server computer (secured server) [See Col 10, Ln 54-60]. The media server includes input devices configured to receive user input of attributes [See Col 18, Ln 48-60]. Transmission of the input may be via an API (user interface) [See Col 13, Ln 62-67]. Further, the broadest reasonable interpretation of a user interface includes an application processing interface, and input devices]
collate raw data stored within said secured data lake, according to said client parameters, to yield selected data, [Based on the selected attributes, a training dataset (selected data) is generated from stored de-identified training data (collating raw data) by the server computer [See Col 11, ln 1-21]]
wherein said selected data and said raw data are inaccessible to said client; [The server computer stores a training dataset (selected data) and de-identified training data inaccessible to said client") [See Col 5, Ln 38-60]]
receive and retain said machine learning algorithm uploaded by said client to said secured server; and [The media server (client) may select and transmit (uploading) the desired machine learning system (machine learning algorithm) to the server [See Col 12, Ln 18-32]]
train said machine learning algorithm, on said secured server, using said selected data, to yield a trained machine learning algorithm [The server computer trains the selected machine learning system (machine learning algorithm) [See Col 12, Ln 16-27]].  
As to claim 14, Dakic discloses the non-transitory computer readable medium according to claim 13, further comprising instructions that, when executed, cause said at least one computer processor to generate custom data in accordance with designation commands input by said client onto said user interface, wherein said training further uses at least some of said custom data [Dakic, The media server (client) may select attributes ("designation commands input") in step 304, e.g. weight and height, and transmit them to a server computer [See Col 10, Ln 54-60]. Based on the selected attributes, a subset training dataset (custom data) is generated from stored de-identified training data by the server computer [See Col 11, ln 1-21]. The server may then use half or a minimum number ("at least some of") of the subset training dataset [See Col 16-30]].
As to claim 17, Dakic discloses the non-transitory computer readable medium according to claim 13, further comprising instructions that, when executed, cause said at least one computer processor to send said trained machine learning algorithm to said client over a network [Dakic, The machine learning system is transmitted to the requesting device [Col 13, Ln 27-38]. This is communicated via a network [See Col 4, Ln 29-36]].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Gkoulalas-Divanis (US 20190266353 A1).
As to claim 4, Dakic does not disclose "wherein one or more of said data categories are anonymized prior to being presented to said client."
On the other hand, Gkoulalas-Divanis does teach "wherein one or more of said data categories are anonymized prior to being presented to said client."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system to incorporate the teachings of Gkoulalas-Divanis' user data de-identification.
Motivation to do so would be to protect the data so it can no longer be used for performing re-identification attacks, as taught by Gkoulalas-Divanis [See ¶-27].
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Ambati et al (US 20180293462 A1 thereafter "Ambati").
As to claim 6, Dakic does not disclose "wherein said training further comprises applying said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training."
On the other hand, Ambati does teach "wherein said training further comprises applying said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training."
Ambati discloses that a machine learning model is trained [See ¶-77]. After the machine learning model is trained, it is validated using validation data (validation dataset) [See ¶-78]. The validation data is used to determine if the accuracy of the trained ML model is above a threshold ("effectiveness of said training") [See ¶-78].

Motivation to do so would be to verify the accuracy of the trained machine learning model, as taught by Ambati [See ¶-78].
As to claim 12, Dakic does not disclose "wherein said training module is further configured to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."
On the other hand, Ambati does teach "wherein said training module is further configured to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."
Ambati discloses that a machine learning model is trained [See ¶-77]. After the machine learning model is trained, it is validated using validation data (validation dataset) [See ¶-78]. The validation data is used to determine if the accuracy of the trained ML model is above a threshold ("effectiveness of said training") [See ¶-78].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system to incorporate the teachings of Ambati's validation data.
Motivation to do so would be to verify the accuracy of the trained machine learning model, as taught by Ambati [See ¶-78].
As to claim 18, Dakic does not disclose "cause said at least one computer processor to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."

Ambati discloses that a machine learning model is trained [See ¶-77]. After the machine learning model is trained, it is validated using validation data (validation dataset) [See ¶-78]. The validation data is used to determine if the accuracy of the trained ML model is above a threshold ("effectiveness of said training") [See ¶-78].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system to incorporate the teachings of Ambati's validation data.
Motivation to do so would be to verify the accuracy of the trained machine learning model, as taught by Ambati [See ¶-78].
Claims 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Biswas et al (US 20190102098 A1 thereafter “Biswas”).
As to claim 9, Dakic discloses the secured server according to claim 8, further comprising … wherein said raw data stored within said secured data lake is organized into a plurality of data categories which are presented to said client …, and wherein said designation commands input by said client onto said user interface comprise custom selection of one or more of said data categories [Dakic, Server computer 110 stores attribute data [See Col 5, Ln 61 -Col 6, Ln 4]. The attribute data includes a plurality of columns (plurality of data categories) [See Col 5, Ln 15-28]. The attributes are selected by the media server for training the machine learning system [See Col 13, Ln 49-63]].
a data viewer, …data categories which are presented to said client on said data viewer…” (Emphasis added.)
On the other hand, Biswas does teach “a data viewer, …data categories which are presented to said client on said data viewer…” (Emphasis added.)
Biswas discloses that a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system to incorporate the teachings of Biswas’s column selection interface.
Motivation to do so would be to make running a machine learning system efficient and easy by reducing superfluous columns, as taught by Biswas [See ¶-137].
As to claim 15, Dakic discloses the non-transitory computer readable medium according to claim 14, wherein said raw data stored within said secured data lake is organized into a plurality of data categories which are presented to said client via a data viewer, and wherein said designation commands input by said client onto said user interface comprise custom selection of one or more of said data categories [Dakic, Server computer 110 stores attribute data [See Col 5, Ln 61 -Col 6, Ln 4]. The attribute data includes a plurality of columns (plurality of data categories) [See Col 5, Ln 15-28]. The attributes are selected by the media server for training the machine learning system [See Col 13, Ln 49-63]].
 via a data viewer …” (Emphasis added.)
On the other hand, Biswas does teach “…data categories which are presented to said client via a data viewer …” (Emphasis added.)
Biswas discloses that a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system to incorporate the teachings of Biswas’s column selection interface.
Motivation to do so would be to make running a machine learning system efficient and easy by reducing superfluous columns, as taught by Biswas [See ¶-137].
Claims 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Biswas et al (US 20190102098 A1 thereafter “Biswas”), in view of Gkoulalas-Divanis (US 20190266353 A1).
As to claim 10, Dakic, and Biswas disclose the secured server according to claim 9, wherein one or more of said data categories are … presented to said client on said data viewer [Biswas, a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134]].
are anonymized prior to being presented". (Emphasis added.)
On the other hand, Gkoulalas-Divanis does teach "data categories are anonymized prior to being presented". (Emphasis added.)
Gkoulalas-Divanis discloses that direct identifiers, quasi-identifiers, and attributes (respectively one or more of said data categories) in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system, and Biswas’s column selection interface to incorporate the teachings of Gkoulalas-Divanis' user data de-identification.
Motivation to do so would be to protect the data so it can no longer be used for performing re-identification attacks, as taught by Gkoulalas-Divanis [See ¶-27].
As to claim 16, Dakic, and Biswas disclose the non-transitory computer readable medium according to claim 15, wherein one or more of said data categories are … presented to said client on said data viewer [Biswas, a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134]].
However, Dakic, and Biswas do not disclose "data categories are anonymized prior to being presented". (Emphasis added.)
are anonymized prior to being presented". (Emphasis added.)
Gkoulalas-Divanis discloses that direct identifiers, quasi-identifiers, and attributes (respectively one or more of said data categories) in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system, and Biswas’s column selection interface to incorporate the teachings of Gkoulalas-Divanis' user data de-identification.
Motivation to do so would be to protect the data so it can no longer be used for performing re-identification attacks, as taught by Gkoulalas-Divanis [See ¶-27].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERTO BORJA/Primary Examiner, Art Unit 2173